NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAY 18 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    17-50265

                Plaintiff-Appellee,             D.C. No. 2:16-cr-00188-GW

 v.
                                                MEMORANDUM*
ARTIOM ALABILIKIAN,

                Defendant-Appellant.

                   Appeal from the United States District Court
                      for the Central District of California
                    George H. Wu, District Judge, Presiding

                             Submitted May 15, 2018**

Before:      SILVERMAN, BEA, and WATFORD, Circuit Judges.

      Artiom Alabilikian appeals from the district court’s judgment and challenges

his guilty-plea convictions and aggregate 47-month sentence for conspiracy to

commit bank fraud, in violation of 18 U.S.C. § 1349; bank fraud, in violation of 18

U.S.C. § 1344; conspiracy to unlawfully possess access devices, in violation of 18



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1029(b)(2); unlawful possession of 15 or more unauthorized access

devices, in violation of 18 U.S.C. § 1029(a)(3); and aggravated identity theft, in

violation of 18 U.S.C. § 1028A(a)(1). Pursuant to Anders v. California, 386 U.S.

738 (1967), Alabilikian’s counsel has filed a brief stating that there are no grounds

for relief, along with a motion to withdraw as counsel of record. We have

provided Alabilikian the opportunity to file a pro se supplemental brief. No pro se

supplemental brief or answering brief has been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80 (1988), discloses no arguable grounds for relief on direct appeal as to

Alabilikian’s conviction and sentence, with the exception of the three supervised

release conditions discussed below.

      Standard conditions five, six, and fourteen are unconstitutionally vague. See

United States v. Evans, 883 F.3d 1154, 1162-64 (9th Cir. 2018). We remand for

the district court to modify these conditions consistent with our opinion in Evans.

      Counsel’s motion to withdraw is GRANTED.

      AFFIRMED; REMANDED with instructions.




                                          2                                      17-50265